Citation Nr: 0621462	
Decision Date: 07/20/06    Archive Date: 08/02/06	

DOCKET NO.  98-01 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In May 2004, the Board remanded the 
appeal for additional evidentiary development.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, a 
bilateral foot disorder was aggravated during military 
service.


CONCLUSION OF LAW

A bilateral foot disorder was aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
bilateral foot disorder.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, in determining where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The veteran claims that a bilateral foot disorder was caused 
or aggravated by military service.  At entrance to service in 
November 1993, the veteran's hallux valgus was noted, 
although it was indicated to be asymptomatic.  Thereafter, 
service medical records include a note of foot problems.  The 
service separation medical history noted foot problems, to 
include a history of bunions since childhood.

Postservice, the veteran underwent a VA examination in March 
1997, within six months of separation from service, at which 
time it was noted that the bunions and bone were irritated.  
The appellant stated that inservice footwear had caused 
painful bunions.  Of greatest evidentiary value, however, is 
the uncontradicted medical opinion evidence from a September 
2005 VA examiner who agreed with the veteran's argument that 
a bilateral foot disorder was aggravated by military service.  

Accordingly, in light of this uncontradicted evidence, 
service connection for a bilateral foot disorder is granted.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.306.

The appeal is allowed.



As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claim is not 
needed.


ORDER

Service connection for a bilateral foot disorder is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


